DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation of “a vehicle”. It is unclear whether this limitation refers to the same vehicle that is to be allocated as claimed in claim 1. Therefore, this renders the claim indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A vehicle allocation supporting apparatus configured to support allocation of a vehicle configured to pick up and drop off a user, the apparatus comprising a controller configured to determine a first destination, which is a point at which the vehicle picks up the user, when the controller detects that the user is using a first store or that the user has moved to an outside of the first store after finishing use of the first store, to determine a second store to which the user is guided next by searching a database showing information about a plurality of stores, to acquire information about the second store that is included in the information about the stores, and to determine a second destination, which is a point at which the vehicle drops off the user, based on the acquired information about the second store.
Step 1: Statutory category – Yes
	Claim 1 recites an apparatus. Hence, claim 1 is directed to one of the four statutory categories. 
Step 2A Prong One: Judicial Exception – Yes – Mental process
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.   

The claim recites “detect that the user is in the first store …” and “determine a second store to which the user is guided …” and “determine a second destination …”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, other than reciting “a controller is configured to …”, nothing in the claim precludes the element being done in the mind. For example, an Uber driver or a friend of a user could mentally observe that the user is still in buying coffee in a coffee shop, make a determination of a well-known seafood restaurant based on past experiences at a plurality of restaurants, and determine that the well-known seafood restaurant is a second destination to drop off the user. Therefore, these steps are directed to a mental process. 
Step 2A Prong Two: Practical Application – No 
Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
Claim 1 recites an additional element of “a controller”. According to the specification, the controller is identified as a general-purpose processor such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The controller is recited at a high level of generality and merely automates the limitations of “determine and detect”. The generically recited controller merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor. 
The claim recites an additional limitation of “searching a database showing information about a plurality of stores” and “to acquire information about the second store”. These additional limitations are no more than mere necessary data gathering, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. Therefore, the claim is ineligible. 
Step 2B Evaluation: Inventive Concept – No
Claim 1 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of send a message and actuate a vehicle component were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 8 recites: 
A program running on a vehicle allocation supporting apparatus configured to support allocation of a vehicle configured to pick up and drop off a user, the program causing the vehicle allocation supporting apparatus to perform 
a step of detecting that the user is using a first store or that the user has moved to an outside of the first store after finishing use of the first store, 
a step of determining a first destination, which is a point at which the vehicle picks up the user, 
a step of determining a second store to which the user is guided next by searching a database showing information about a plurality of stores, and 
a step of acquiring information about the second store that is included in the information about the stores, and determining a second destination, which is a point at which the vehicle drops off the user, based on the acquired information about the second store.
Step 1: Statutory category – Yes
	Claim 8 recites an apparatus. Hence, claim 8 is directed to one of the four statutory categories. 
Step 2A Prong One: Judicial Exception – Yes – Mental process
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.   
	The claim recites “determining a first destination …”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, other than reciting “a controller is configured to …”, nothing in the claim precludes the element being done in the mind. For example, an Uber driver or a ride share call center could mentally observe a ride request made from a user and determine a first destination from the ride request to pick up a user. Therefore, this step is directed to a mental process.
The claim recites “detecting that the user is in the first store …” and “determining a second store to which the user is guided …” and “determining a second destination …”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, other than reciting “a controller is configured to …”, nothing in the claim precludes the element being done in the mind. For example, an Uber driver or a friend of a user could mentally observe that the user is still in buying coffee in a coffee shop, make a determination of a well-known seafood restaurant based on past experiences at a plurality of restaurants, and determine that the well-known seafood restaurant is a second destination to drop off the user. Therefore, these steps are directed to a mental process. 
Step 2A Prong Two: Practical Application – No 
Claim 8 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
Claim 8 recites an additional element of “a vehicle allocation supporting apparatus”. According to the specification, the apparatus is identified as a general-purpose computer such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The apparatus is recited at a high level of generality and merely automates the limitations of “determine and detect”. The generically recited apparatus merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose computer. 
The claim recites an additional limitation of “searching a database showing information about a plurality of stores” and “acquiring information about the second store”. These additional limitations are no more than mere necessary data gathering, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. Therefore, the claim is ineligible. 
Step 2B Evaluation: Inventive Concept – No
Claim 8 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of send a message and actuate a vehicle component were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim 9 recites:
A control method for a vehicle allocation supporting apparatus configured to support allocation of a vehicle configured to pick up and drop off a user, the method comprising: 
a step of detecting that the user is using a first store or that the user has moved to an outside of the first store after finishing use of the first store; 
a step of determining a first destination, which is a point at which the vehicle picks up the user; 
a step of determining a second store to which the user is guided next by searching a database showing information about a plurality of stores; and 
a step of acquiring information about the second store that is included in the information about the stores, and determining a second destination, which is a point at which the vehicle drops off the user, based on the acquired information about the second store.
Step 1: Statutory category – Yes
	Claim 9 recites a method. Hence, claim 9 is directed to one of the four statutory categories. 
Step 2A Prong One: Judicial Exception – Yes – Mental process
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.   
	The claim recites “determining a first destination …”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, other than reciting “a controller is configured to …”, nothing in the claim precludes the element being done in the mind. For example, an Uber driver or a ride share call center could mentally observe a ride request made from a user and determine a first destination from the ride request to pick up a user. Therefore, this step is directed to a mental process.
The claim recites “detecting that the user is in the first store …” and “determining a second store to which the user is guided …” and “determining a second destination …”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, other than reciting “a controller is configured to …”, nothing in the claim precludes the element being done in the mind. For example, an Uber driver or a friend of a user could mentally observe that the user is still in buying coffee in a coffee shop, make a determination of a well-known seafood restaurant based on past experiences at a plurality of restaurants, and determine that the well-known seafood restaurant is a second destination to drop off the user. Therefore, these steps are directed to a mental process. 
Step 2A Prong Two: Practical Application – No 
Claim 9 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).
Claim 8 recites an additional element of “a vehicle allocation supporting apparatus”. According to the specification, the apparatus is identified as a general-purpose computer such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The apparatus is recited at a high level of generality and merely automates the limitations of “determine and detect”. The generically recited apparatus merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose computer. 
The claim recites an additional limitation of “searching a database showing information about a plurality of stores” and “acquiring information about the second store”. These additional limitations are no more than mere necessary data gathering, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. Therefore, the claim is ineligible. 
Step 2B Evaluation: Inventive Concept – No
Claim 9 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of send a message and actuate a vehicle component were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding claim 2, 
Step 2A Prong One: Judicial Exception – Yes – Mental process
The claim recites “detect that the user has moved to the outside of the first store …”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, other than reciting “a controller is configured to …”, nothing in the claim precludes the element being done in the mind. For example, an Uber driver or a ride share call center could mentally observe a user has finished buying at a coffee shop and is waiting outside the coffee shop. Therefore, this step is directed to a mental process. 
Step 2A Prong Two: Practical Application – No 
Claim 2 recites an additional element of “a controller” and “a camera”. According to the specification, the controller is identified as a general-purpose processor and the camera is identified as a generic camera such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The controller and the camera are recited at a high level of generality and merely automates the limitations of “determine and detect”. The generically recited controller and camera merely describe how to generally “apply” the otherwise mental processes using a generic or general-purpose processor. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. Therefore, the claim is ineligible. 
Step 2B Evaluation: Inventive Concept – No
Claim 2 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of send a message and actuate a vehicle component were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding claim 3, 
Step 2A Prong One: Judicial Exception – Yes – Mental process
The claim recites “detect that the user is in the first store …”, and “determine a first destination, the second store, and the second destination”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, other than reciting “a controller is configured to …”, nothing in the claim precludes the element being done in the mind. For example, an Uber driver or a ride share call center could mentally observe a user has finished buying at a coffee shop and is waiting outside the coffee shop and a ride request made from a user and determine a first destination from the ride request to pick up a user, make a determination of a well-known seafood restaurant based on past experiences at a plurality of restaurants, and determine that the location in front of the well-known seafood restaurant is a second destination to drop off the user. Therefore, these steps are directed to a mental process. 
Step 2A Prong Two: Practical Application – No 
Claim 3 recites an additional element of “a controller”. According to the specification, the controller is identified as a general-purpose processor such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The controller is recited at a high level of generality and merely automates the limitations of “determine and detect”. The generically recited controller merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor. 
The claim recites an additional limitation of “acquire position information”. These additional limitations are no more than mere necessary data gathering, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. Therefore, the claim is ineligible. 
Step 2B Evaluation: Inventive Concept – No
Claim 3 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the steps of send a message and actuate a vehicle component were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor and network are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here), see MPEP 2106.05(g). 
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding claim 4,
Step 2A Prong Two: Practical Application – No 
In addition to the identified mental processes in claim 3, claim 4 recites an additional element of “a controller”. According to the specification, the controller is identified as a general-purpose processor such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The controller is recited at a high level of generality and merely automates the limitations of “determine and detect”. The generically recited controller merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor. 
The claim recites an additional limitation of “acquire position information based on position information transmitted from an information processing terminal of the user”. This additional limitation is no more than mere necessary data gathering, which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. Therefore, the claim is ineligible. 
Step 2B Evaluation: Inventive Concept – No
Claim 4 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
 
Regarding claim 5, 
Step 2A Prong One: Judicial Exception – Yes – Mental process 
The claim recites “determines, based on information about the user, at least one of the second store to which the user is guided next and a type of the vehicle”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, other than reciting “a controller is configured to …”, nothing in the claim precludes the element being done in the mind. For example, an Uber driver or a ride share call center could mentally observe a profile of the user that includes user preferences, make a determination of a second store as the user’s frequently-visited store (e.g., coffee shops, grocery stores, etc.), and make a determination whether the user prefers to ride in a sedan or a SUV. 
Step 2A Prong Two: Practical Application – No 
Claim 5 recites an additional element of “a controller”. According to the specification, the controller is identified as a general-purpose processor such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The controller is recited at a high level of generality and merely automates the limitations of “determine”. The generically recited controller merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. Therefore, the claim is ineligible. 
Step 2B Evaluation: Inventive Concept – No
Claim 5 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding claim 6, 
Step 2A Prong One: Judicial Exception – Yes – Mental process 
The claim recites “estimate a date and time …”. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation per the specification, covers performance of the limitation in the mind, but for the limitation that a computer can be programmed to perform the task. That is, other than reciting “a controller is configured to …”, nothing in the claim precludes the element being done in the mind. For example, an Uber driver or a ride share call center could mentally observe a profile of the user that includes a user’s scheduled visit at a grocery store every Friday at 5 p.m., and make a determination that the user needs to be picked up every Friday at 6 p.m. when the user has finished buying at the grocery store. 
Step 2A Prong Two: Practical Application – No 
Claim 5 recites an additional element of “a controller”. According to the specification, the controller is identified as a general-purpose processor such that it represents no more than mere instructions to apply the judicial exceptions on a generic computer. The controller is recited at a high level of generality and merely automates the limitations of “estimate”. The generically recited controller merely describes how to generally “apply” the otherwise mental processes using a generic or general-purpose processor. 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. Therefore, the claim is ineligible. 
Step 2B Evaluation: Inventive Concept – No
Claim 6 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding claim 7, 
Step 2A Prong Two: Practical Application – No 
In addition to the identified mental processes in claim 1, claim 7 recites an additional element of “an autonomous vehicle”. According to the specification, the controller is identified as a generic vehicle, such as automobile, such that it represents no more than mere instructions to apply the judicial exceptions on a generic vehicle. The vehicle is recited at a high level of generality and merely automates the limitations of “determine and detect”. The generically recited vehicle merely describes how to generally “apply” the otherwise mental processes using a generic vehicle 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea. Therefore, the claim is ineligible. 
Step 2B Evaluation: Inventive Concept – No
Claim 7 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic vehicle.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic vehicle cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or field of use (vehicles) is not indicative of an inventive concept (significantly more).
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US 2018/0038704 A1), hereinafter Nilsson, in view of Schwie et al. (US 10,466,057 B1), hereinafter Schwie.
Regarding claims 1 and 8-9, Nilsson teaches: 
A vehicle allocation supporting apparatus configured to support allocation of a vehicle configured to pick up and drop off a user (Fig. 1, [0016], “a driver of a transportation service vehicle 106 may be associated with a driver device 102”), the apparatus comprising a controller configured to determine a first destination, which is a point at which the vehicle picks up the user ([0035], “The traveler may be picked up at the airport by a driver of a transportation service.”), when the controller detects that the user is using a first (location) …, to determine a second store to which the user is guided next by searching a database showing information about a plurality of stores ([0035], “Noticing that the passenger has had a long journey and appears hungry, the driver may alert the recommendation service of his passenger's circumstances.”; [0036]; [0037], “the POI may be notified in advance of the passenger's impending arrival” – Impending arrival indicates that the user is still in the airport), to acquire information about the second store that is included in the information about the stores ([0036], “Based on a selected and/or otherwise expected route of the driver's vehicle and/or other relevant parameters (e.g., real time traffic information and/or the like), possible POIs of interest to the passenger may be identified and communicated to the driver's device.”), and to determine a second destination, which is a point at which the vehicle drops off the user, based on the acquired information about the second store ([0037], “The passenger may select a POI they would like to visit on the way to their meeting and/or notify the driver of their interest in the POI.”).
Nilsson does not specifically teach the user is using a first store or the user has moved to an outside of the first store after finishing use of the first store. 
However, in the same field of endeavor, Schwie teaches the user is using a first store (Col. 11 lines 44-51, “the system 4 may detect that the person has purchased an item from a store, and the system 4 may perform additional verifications to determine whether the person 1 is actually leaving the store. As such, in response to the checkout notification 6b, the system 4 may determine that the remote computing device 12 is not connected to the cellular network, which may indicate that the person and the remote computing device 12 are still located inside the store.”) or the user has moved to an outside of the first store after finishing use of the first store (Col. 12 lines 5-12, “This sequence may indicate that the person 1 was located inside a building where her remote computing device 12 was unable to receive a signal, and then the person 1 moved near the exit of the building or even outside the building whereby her remote computing device 12 was able to receive a signal. This may indicate that the person 1 needs to be picked up by the vehicle 2.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson to detect whether the user is using a first store or has moved to the outside of the first store after finishing use of the first store, as taught by Schwie. This modification results in a system that allows the vehicle to operate accordingly, such as maintaining the vehicle in a parked state if the user is using the store, or moving the vehicle towards the user to pick up the user if the user has moved to the outside of the store. 

Regarding claim 3, Nilsson further teaches wherein the controller determines the first destination, the second store, and the second destination based on the acquired position information of the user ([0032], “Based on information received form the system 100 indicative of a passenger's interest, destination, and/or associated route, the one or more POIs may choose to provide POI information 108 and/or associated deals, offers, sales, and/or the like to the system 100 for presentation to potentially interested passengers consistent with embodiments disclosed herein.”).
Nilsson does not specifically teach wherein the controller acquires position information of the user when the controller detects that the user has moved to the outside of the first store after finishing use of the first store.
However, Schwie teaches wherein the controller acquires position information of the user when the controller detects that the user has moved to the outside of the first store after finishing use of the first store (Col. 11 line 60 – Col. 12 line 12, “The system 4 may also perform additional steps to determine whether the person 1 is ready to be picked up by the vehicle 2. In some embodiments, the system 4 may determine whether the remote computing device 12 was previously not connected to the cellular network and then determine whether the remote computing device 12 is subsequently connected to the cellular network … This sequence may indicate that the person 1 was located inside a building where her remote computing device 12 was unable to receive a signal, and then the person 1 moved near the exit of the building or even outside the building whereby her remote computing device 12 was able to receive a signal. This may indicate that the person 1 needs to be picked up by the vehicle 2.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Schwie to acquire position information of the user when the user has moved to the outside of the store. This modification allows the vehicle to detect that the user needs to be picked up by the vehicle based on the position of the user being outside of the store and subsequently move the vehicle towards the user. 

Regarding claim 4, Nilsson does not specifically teach wherein the controller acquires the position information of the user based on position information transmitted from an information processing terminal of the user.
However, Schwie teaches wherein the controller acquires the position information of the user based on position information transmitted from an information processing terminal 12 of the user (Fig. 2, Col. 11 line 60 – Col. 12 line 12, “The system 4 may also perform additional steps to determine whether the person 1 is ready to be picked up by the vehicle 2. In some embodiments, the system 4 may determine whether the remote computing device 12 was previously not connected to the cellular network and then determine whether the remote computing device 12 is subsequently connected to the cellular network … This sequence may indicate that the person 1 was located inside a building where her remote computing device 12 was unable to receive a signal, and then the person 1 moved near the exit of the building or even outside the building whereby her remote computing device 12 was able to receive a signal. This may indicate that the person 1 needs to be picked up by the vehicle 2.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Schwie to acquire position information of the user based on position information transmitted form an information processing terminal of the user. This modification allows the vehicle to detect that the user is intended to be picked up by the vehicle based on the position of the user being outside of the store and subsequently move the vehicle towards the user. 

Regarding claim 7, Nilsson does not specifically teach vehicles to be allocated include an autonomous vehicle. 
However, Schwie teaches vehicles to be allocated include an autonomous vehicle (Abstract, “self-driving vehicles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, to allocate an autonomous vehicle, as taught by Schwie, in order to learn and predict human behavior and perform actions accordingly, thus dramatically saving time and improving convenience in roadway travel.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson, in view of Schwie, and in further view of Peterson et al. (US 2018/0164106 A1).
Regarding claim 2, Nilsson does not specifically teach the controller detects that the user has moved to the outside of the first store after finishing use of the first store based on an image captured by at least one of a camera of a vehicle positioned in a vicinity of the first store and a fixed-point camera installed in the vicinity of the first store. 
Schwie teaches the controller detects that the user has moved to the outside of the first store after finishing use of the first store (Col. 12 lines 5-12, “This sequence may indicate that the person 1 was located inside a building where her remote computing device 12 was unable to receive a signal, and then the person 1 moved near the exit of the building or even outside the building whereby her remote computing device 12 was able to receive a signal. This may indicate that the person 1 needs to be picked up by the vehicle 2.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson to detect whether the user is using a first store or has moved to the outside of the first store after finishing use of the first store, as taught by Schwie. This modification results in a system that allows the vehicle to operate accordingly, such as maintaining the vehicle in a parked state if the user is using the store, or moving the vehicle towards the user to pick up the user if the user has moved to the outside of the store. 
	Schwie does not specifically teach the controller detects that the user has moved to the outside of the first store after finishing use of the first store based on an image captured by at least one of a camera of a vehicle positioned in a vicinity of the first store and a fixed-point camera installed in the vicinity of the first store.
	However, in the same field of endeavor, Peterson teaches the controller detects that the user has moved to the outside of the first store after finishing use of the first store based on an image captured by at least one of a camera installed in a vicinity of the first store ([0060], “an image from a camera may be used to identify a particular store in the image based on a comparison to reference images that are accessible to the device, and hence identify the user as being at or proximate to the store.” – The camera being able to capture the particular store indicates that the camera is installed in the vicinity of the particular store.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Schwie, to detect that the user has moved to the outside of the store based on an image captured by at least one of a camera installed in a vicinity of the store, as taught by Peterson, in order to instruct the vehicle to pick up the user as the user is ready to be picked up. 
Peterson teaches the camera is installed in a vicinity of the store, but does not specifically teach the camera is installed in a vehicle positioned in the vicinity of the first store. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Swie, to install the camera in a vehicle positioned in the vicinity of the store, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Yet, Schwie and Peterson do not specifically teach the camera is a fixed-point camera. 
However, in the same field of endeavor, Zhou teaches the camera is a fixed-point camera (Col. 9 lines 25-33, “Since a monitoring camera usually corresponds to a certain fixed scenario, data of the camera may be processed by an image processing method to obtain a number and substantial distribution of dynamic obstacles in a certain region. (2) The Internet of things system server may statistically organize flow data of people. Probabilities of concentrated distribution of people in specific time periods and in specific regions may be predicted through the statistical data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Schwie and Peterson, to use a fixed-point camera to capture images of a certain region, as taught by Zhou. This modification allows the system to constantly monitoring a specific region to acquire information of the region, e.g. number of people/users) in specific time periods.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson, in view of Schwie, and in further view of Khunger et al. (US 2011/0145089 A1), hereinafter Khunger.
Regarding claim 5, Nilsson further teaches wherein the controller determines, based on information about the user ([0035], “Noticing that the passenger has had a long journey and appears hungry, the driver may alert the recommendation service of his passenger's circumstances.”), at least one of the second store to which the user is guided next ([0036]; [0037], “the proposed POIs may be presented to the passenger on the driver's device and/or a device associated with the vehicle, and/or may be communicated to a device associated with the passenger. In some embodiments, the proposed POIs may further include reviews of the POIs from other patrons. The passenger may select a POI they would like to visit on the way to their meeting and/or notify the driver of their interest in the POI.”).
Neither Nilsson nor Schwie specifically teaches wherein the controller determines, based on information about the user, a type of vehicle. 
	However, in the same field of endeavor, Khunger teaches wherein the controller determines, based on information about the user, a type of vehicle ([0027], “The method 200 begins at step 205 by obtaining a set of driver trip preferences and/or rider trip preferences at a central facility. Driver and rider trip preferences are types of trip data intended to help bring about a better driver/rider match.”; [0028], “At least some of these trip preferences are applicable to a rider. For instance, the rider may specify as preferences … the size and/or type of vehicle the rider is willing to ride in ...”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Schwie, to determine a type of vehicle based on the information about the user, as taught by Khunger. This modification results in an improved system of organizing the sharing of vehicle trips and bringing about a better driver/rider match based on trip preferences. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson, in view of Schwie, and in further view of Iriyama (JP 2019021321A).
Regarding claim 6, neither Nilsson nor Schwie specifically teaches wherein the controller estimates a date and time at which the user moves to the outside of the first store after finishing use of the first store based on information about the user that is acquired from the first store.
However, in the same field of endeavor, Iriyama teaches wherein the controller estimates a date and time at which the user moves to the outside of the first store after finishing use of the first store based on information about the user that is acquired from the first store ([0104], “when the notification of the date and time when the user U2 performed the accounting or the notification of the date and time when the user U2 exited from the shop terminal ST installed in the shop S1 is received, the acquiring unit 81 acquires the date and time As the use end date and time. That is, if the acquisition unit 81 acquires the date and time when the user U 2 started using the store S 1 as the use start date and time, and acquires the date and time when the user U finished using the store S 1 as the use end date and time, By using an arbitrary method, the use start date and time and end date and time of use may be acquired.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nilsson, in view of Schwie, to estimate a date and time at which the user moves to the outside of the store based on information about the user that is acquired from the first store, as taught by Iriyama. This modification allows the vehicle to move to a specific destination to pick up the user ahead of the pickup time. 
 
Conclusion
The following prior art made of record is considered pertinent to the Applicant’s disclosure:
San Filippo et al. (US 2014/0278086 A1) teaches a system configured to obtain a current location of a user and to identify point of interests within a specified proximity of the current location of the user by using a map data source. The known current location can then be used for route planning to the next destination. 
High et al. (US 2016/0259339 A1) teaches an object detection system comprising facility mounted cameras, which are configured to identify specific objects, including people, allowing the system to take action relative to the identified object. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./           Examiner, Art Unit 3664                                                                                                                                                                                             

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664